 
Exhibit 10.15

 
Richard Renninger
 
RESTRICTED STOCK AGREEMENT
 
      THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
by and between OUTBACK STEAKHOUSE, INC., a Delaware corporation (the “Company”),
and RICHARD RENNINGER (“Grantee”), effective on the date of commencement of
Grantee’s employment with the Company, under the following circumstances:


WHEREAS, Grantee is employed by the Company in the position of Senior Vice
President of Real Estate and Development and, as a matter of separate inducement
and agreement in connection with Grantee's employment, and not in lieu of any
salary or other compensation for Grantee’s services, the Company desires to
enter into this Agreement with Grantee; and


WHEREAS, the Company considers it to be in its best interests to provide Grantee
an inducement to acquire an ownership interest in the Company and thereby an
additional incentive to advance the interests of the Company.


NOW, THEREFORE, intending to be legally bound, in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


Section 1. Grant.


On the effective date hereof the Company hereby grants to Grantee Fifty Thousand
(50,000) shares of the Company’s Common Stock, $0.01 par value (the “Restricted
Stock”).


The Restricted Stock is subject to the following provisions of this Agreement:


Section 2. Vesting. The Restricted Stock will vest as follows:
 

   Vesting Dates  
 Restricted Stock
               On June 13, 2008  
 10,000
     On June 13, 2010  
 10,000
     On June 13, 2012  
 15,000
     On June 13, 2015 (“Final Vesting Date”)  
 15,000
 

 
Section 3. Purchase Price. The purchase price of the Restricted Stock is Zero
and 01/100 Dollars ($0.01) per share. Payment shall be made by the Grantee upon
execution of this Agreement. The Restricted Stock will be issued in
uncertificated form. The Restricted Stock will be recorded in the name of the
Grantee in the books and records of the Company’s transfer agent. Upon vesting
and Grantee’s compliance with Section 8 hereof, the Company shall cause
certificates for the Restricted Stock to be issued to Grantee.


Section 4. Transferability. The Restricted Stock cannot be transferred or
encumbered in any manner prior to vesting except by will or the laws of descent
and distribution. The transferee of any Restricted Stock will be subject to all
restrictions, terms, and conditions applicable to the Restricted Stock.


Section 5. Termination of Employment. If the Grantee does not remain employed by
the Company in the position of Senior Vice President of Real Estate and
Development or higher through the Final Vesting Date, all shares of Restricted
Stock not vested as of the date Grantee is no longer employed by the Company, in
the position of Senior Vice President of Real Estate and Development or higher,
will be forfeited.


Section 6. Shareholder Rights and Restrictions. Except with regard to the
disposition or encumbrance of Restricted Stock, the Grantee will generally have
all rights of a shareholder with respect to the Restricted
 
1
Form - Officer Restricted Stock Agreement 2005a

--------------------------------------------------------------------------------

Richard Renninger
 
Stock from the date of grant, including, without limitation, the right to
receive dividends with respect to such Restricted Stock and the right to vote
such Restricted Stock, subject to any restrictions in this Agreement.


Section 7. Dividends. All dividends payable on the Restricted Stock (whether or
not vested) will be payable in cash.


Section 8. Taxes. The Grantee hereby agrees to pay to the Company any federal,
state, or local taxes of any kind required by law to be withheld and remitted by
the Company with respect to the Restricted Stock. The Grantee may satisfy such
tax obligation, in whole or in part, by (i) electing to have the Company
withhold a portion of the Restricted Stock otherwise to be delivered upon
vesting of the Restricted Stock with a Fair Market Value equal to the amount of
such taxes, or (ii) delivering to the Company other shares of common stock of
the Company with a Fair Market Value equal to the amount of such taxes. The
election, if any, must be made on or before the date that the amount of tax to
be withheld is determined. If the Grantee does not make such payment to the
Company, the Company shall have the right to withhold from any payment of any
kind otherwise due to the Grantee from the Company, any federal, state or local
taxes of any kind required by law to be withheld with respect to the award or
vesting of the Restricted Stock.


Section 9. Securities Law Compliance.


(a) The Grantee agrees that the Company may impose such restrictions on the
Restricted Stock as are deemed advisable by the Company, including, without
limitation, restrictions relating to listing or trading requirements. The
Grantee further agrees that certificates representing the Restricted Stock may
bear such legends and statements as the Company shall deem appropriate or
advisable to assure, among other things, compliance with applicable securities
laws, rules, and regulations.


(b) The Grantee agrees that any Restricted Stock which the Grantee may acquire
by virtue of this Agreement may not be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of by the Grantee unless (i) a registration
statement or post-effective amendment to a registration statement under the
Securities Act of 1933, as amended, with respect to such Restricted Stock has
become effective so as to permit the sale or other disposition of such
Restricted Stock by the Grantee, or (ii) there is presented to the Company an
opinion of counsel satisfactory to the Company to the effect that the sale or
other proposed disposition of such Restricted Stock by the Grantee may lawfully
be made otherwise than pursuant to an effective registration statement or
post-effective amendment to a registration statement relating to such Restricted
Stock under the Securities Act of 1933, as amended.


Section 10. Rights of the Grantee. The granting of the Restricted Stock shall in
and of itself not confer any right of the Grantee to continue in the employ of
the Company, any subsidiary or affiliate and shall not interfere in any way with
the right of the Company, any subsidiary or affiliate to terminate the Grantee's
employment at any time, subject to the terms of any employment agreement between
the Company and the Grantee.


Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, except to the extent otherwise
governed by Federal law.


Section 12 Right to Withhold Amounts Owed to the Company. The Company shall have
the right to condition the vesting of any shares of Restricted Stock on the
Grantee’s payment of all amounts then due and owing to the Company or any
subsidiary or affiliate.
 
2
Form - Officer Restricted Stock Agreement 2005a

--------------------------------------------------------------------------------

Richard Renninger
 
IN WITNESS WHEREOF, the parties have subscribed their names hereto.
 

 “COMPANY”  
 
       Attest:
OUTBACK STEAKHOUSE, INC.,
     a Delaware corporation             By:   /s/ Joseph J. Kadow By: 
 /s/ Paul E. Avery
    JOSEPH J. KADOW, Secretary   PAUL E. AVERY, Chief Operating Officer

 


 
 
3
Form - Officer Restricted Stock Agreement 2005a

--------------------------------------------------------------------------------

Richard Renninger
 
DATE OF GRANT: June 13, 2005.




ACCEPTANCE OF AGREEMENT


The Grantee hereby:


(a) Acknowledges that he has received a copy of the Company’s most recent Annual
Report and other communications routinely distributed to the Company’s
shareholders;


(b) Accepts this Agreement and the Restricted Stock granted to him under this
Agreement subject to all provisions of this Agreement;


(c) Represents and warrants to the Company that he is acquiring the Restricted
Stock for his own account, for investment, and not with a view to or any present
intention of selling or distributing the Restricted Stock either now or at any
specific or determinable future time or period or upon the occurrence or
nonoccurrence of any predetermined or reasonably foreseeable event; and


(d) Agrees that no transfer of the Restricted Stock will be made unless the
Restricted Stock have been duly registered under all applicable Federal and
state securities laws pursuant to a then effective registration which
contemplates the proposed transfer or unless the Company has received the
written opinion of, or satisfactory to, its legal counsel that the proposed
transfer is exempt from such registration.


Grantee’s Signature:


_/s/ Richard Renninger__________________
RICHARD RENNINGER


 

4
Form - Officer Restricted Stock Agreement 2005a

--------------------------------------------------------------------------------
